Name: Commission Regulation (EC) No 1730/2004 of 4 October 2004 amending Regulation (EC) No 1185/2004 as regards the time limits for submission of tenders under the partial invitations to tender for the sale for export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  Europe
 Date Published: nan

 5.10.2004 EN Official Journal of the European Union L 307/3 COMMISSION REGULATION (EC) No 1730/2004 of 4 October 2004 amending Regulation (EC) No 1185/2004 as regards the time limits for submission of tenders under the partial invitations to tender for the sale for export of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Article 5 of Commission Regulation (EC) No 1185/2004 of 25 June 2004 opening a standing invitation to tender for the export of rye held by the German intervention agency (2) provides that the time limits for submission of tenders under the partial invitations to tender are to expire each Thursday, with the exception of specific dates. (2) Since 1 November, 2 November and 30 December 2004 are public holidays in the majority of Member States, the partial invitations to tender with 4 November and 30 December 2004 as deadlines should be cancelled for reasons relating to administration and sound management. (3) Regulation (EC) No 1185/2004 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 5(2) of Regulation (EC) No 1185/2004 is hereby replaced by the following: 2. The time limit for submission of tenders under subsequent partial invitations to tender shall be 9.00 (Brussels time) each Thursday thereafter, with the exception of 22 July 2004, 5 August 2004, 19 August 2004, 2 September 2004, 4 November 2004, 23 December 2004, 30 December 2004, 24 March 2005, 5 May 2005 and 26 May 2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 227, 26.6.2004, p. 11. Regulation as amended by Regulation (EC) No 1410/2004 (OJ L 256, 3.8.2004, p. 13).